UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2069


MICHAEL FORREST JONES,

                       Plaintiff – Appellant,

          v.

DALY SEVEN, INC.;     JON   M.   DALY,    JR.;   NATIONAL   LABOR
RELATIONS BOARD,

                       Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00510-WO-JLW)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Forrest Jones, Appellant Pro Se. Dena Beth Langley,
HAGAN DAVIS MANGUM BARRETT & LANGLEY, PLLC, Greensboro, North
Carolina; Nancy Kessler Platt, Marissa Ann Wagner, NATIONAL
LABOR RELATIONS BOARD, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael    Forrest    Jones       appeals    the   district     court’s

order accepting the recommendation of the magistrate judge and

dismissing     his     civil    action    regarding       unfair    labor     practice

charges filed with the National Labor Relations Board.                        We have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for     the    reasons    stated     by    the     district    court.

Jones v.    Daly      Seven,    Inc.,    No.    1:12-cv-00510-WO-JLW        (M.D.N.C.

Sept. 9, 2014).           We dispense with oral argument because the

facts   and    legal    contentions       are    adequately      presented     in   the

materials     before     this    court    and    argument    would    not     aid   the

decisional process.



                                                                              AFFIRMED




                                           2